DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 31, 2022 in response to the Office Action of August 22, 2022, is acknowledged and has been entered. Claims 1, 7, 9-21, 23, 25 and 26 are pending and being examined. Claims 1 and 25 are amended. Claim 26 is new. 

Maintained Rejections
(amendments addressed)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7, 9, 10-17, 19, 20, 25, and 26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; in view of Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8). 
Goldberg et al teach an organic nanoparticle comprising two different separate antibodies conjugated the surface of the nanoparticle, wherein the antibodies bind to an endogenous immune cell or T cell subset comprising PD-1 and either TIGIT or LAG3 (claims 1, 21, 40-42, 64; [11-13]; [94-98]; [100]; [104-105]; [121]). Goldberg et al teach producing organic nanoparticles conjugated to antibodies that target T cells to deliver therapeutically active agents to T cells and tumors, wherein the antibodies bind to T cell receptors including PD-1, OX40, TIGIT, and LAG3; wherein the therapeutically active agents are toll-like receptor (TLR) agonists, such as R848; wherein the nanoparticles comprising R848 or TLR agonists are targeted to PD1+ T cells and activate T cells and induce immune responses; wherein the antibodies can be a F(ab’)2 fragment. Goldberg et al suggest targeting T-cell populations with their antibody-conjugated nanoparticles to deliver therapeutic agents to T cells and treat cancer, and teach methods of treating cancer including colorectal cancer, comprising administering therapeutically effective amounts of the targeted nanoparticle composition in a pharmaceutically acceptable carrier to a subject; wherein administration is intravenous; wherein the subject is human ([4]; [11-13]; [32]; [41]; [94-100]; [103]; [109]; [123]; [135]; Example  8; all claims). Goldberg et al suggest the nanoparticle comprises an antibody that binds PD-1 on a PD-1 positive T-cells and the nanoparticle comprises two different antibodies ([100]), and teach the nanoparticle can comprise antibodies that target CD8+ activated T cells or regulatory T (Treg) cells ([102-103]). Goldberg et al exemplify successfully making an anti-PD-1 antibody-conjugate organic nanoparticle that delivers immunostimulatory TLR agonist R848 to PD-1+ tumor infiltrating lymphocytes (TILs) and stimulating an immune response (Example 8). Goldberg et al teach or demonstrate that antibody binding of nanoparticle to the PD1+ targeted T-cells results in delivery of the nanoparticle’s immunostimulatory agents, such as TLR agonist R848 to the PD1+ T-cells, and enhances their antitumor activity by increasing infiltration of CD8+ T cells into the tumor and increasing production of granzyme B and IFNɣ ([67-69]; [73-81]; [109]; Figures 24, 25, 28 and 36; [167]; [173]). Goldberg et al demonstrated that there was an increase in TILs only if the TLR7/8 agonist was delivered via cells binding the anti-PD-1 antibody-targeted NPs, and not by untargeted nanoparticles ([81]; Figure 36). Goldberg et al suggest their data supports targeting delivery of immunotherapeutic agents to endogenous immune cell subsets to improve therapeutic index and breaking immune tolerance and increasing the proportion of patients who respond to cancer immunotherapy ([173]).
Goldberg et al do not teach the nanoparticle is conjugated to two antibodies that bind to PD-1 and to OX40 or CTLA-4.
Montler et al demonstrate tumor-infiltrating T cells (TILs) in cancer patients express PD-1, CTLA-4 and OX40, wherein subsets of Treg TILs expressed all three receptors, including CD8+ TILs (p. 3, col. 1-2; p. 4, col. 2; p. 7, col. 1; Figure 7). Montler et al suggest targeting the PD-1, CTLA-4 and OX40 pathways independently or in combination for patients with cancer (abstract). Montler et al teach that therapeutic antibodies targeting PD-1, CTLA-4 and OX40 are known and being administered for treatment of cancer (p. 1, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to target PD-1 with CTLA-4 or OX40 antibodies on the surface of the targeted nanoparticle of Goldberg et al.  One would have been motivated to because: (1) Goldberg et al specifically suggest conjugating two different antibodies to the nanoparticle and suggest targeting specific T cell populations including Tregs and PD-1+ TILs, and targeting PD-1 and OX40; (2) Montler et al teach that PD-1, CTLA-4 and OX40 are all expressed by the same Treg TIL population and suggest targeting these pathways. One of ordinary skill in the art would have a reasonable expectation of success conjugating a second antibody to the nanoparticle conjugated to PD-1 antibody taught by Goldberg et al and inducing an immune response, activating T cells, enhancing the T cell’s antitumor activity, and treating cancer given: (1) Goldberg et al demonstrate successfully making an organic nanoparticle drug carrier conjugated with PD-1 antibody and delivering the conjugate to PD-1+ TILs and stimulating immune responses; (2) Goldberg et al demonstrate successfully enhancing the T cell’s antitumor activity upon PD1+ T cells binding to the anti-PD-1 antibody-targeted nanoparticle delivering immunostimulatory agents; and (3) Montler et al teach PD-1+ TILs express CTLA-4 and OX40 and teach antibodies targeting these T cell receptors are known and successfully used in cancer therapy.


Response to Arguments
3.	Applicants argue that:
Golberg does not teach or disclose the combination of antibody in claims 1 and 25.
Montler teaches that OX40, PD-1 and CTLA-4 are overexpressed on certain T cells in head and neck cancer but does not teach using any of the antibodies to treat head and neck cancer.
Montler teaches targeting pathways of OX40, PD-1, and CTLA-4 but does not suggest which specific components should be modulated, at which level they should be modulated (RNA, proteins, DNA) in order to treat head and neck cancer. 
The teaching of Montler is very narrow and is limited to head and neck cancer. The expression of OX40, PD-1 and CTLA-4 is “unique” to T cells within tumors of the head and neck patients. 
Montler does not teach or suggest OX40, PD-1 and CTLA-4 antibodies should be conjugated to a nanoparticle or for delivery of therapy to tumor cells.
Examiner did not provide motivation to combine Montler with Goldberg so as to reach the claimed invention with a reasonable expectation of success.
The Examiner used hindsight reasoning to arrive at the claimed invention.
Goldberg demonstrate success delivering immunomodulatory pharmaceutical agent with an anti-PD-1 antibody-targeted nanoparticle and does not disclose short comings in its invention that would motivate one to improve their invention by combination with another.
Claims 1 and 25 are amended to recite “wherein each of the targeting agents binds to a different protein receptor on a T cell surface thereby enhancing the T cell’s antitumor activity” and neither reference teaches this limitation.

4.	The arguments have been considered but are not persuasive. The rejection of record addresses the new claim limitations of claims 1 and 25. Contrary to arguments, Goldberg does teach and successfully demonstrate that binding of the anti-PD-1 antibody-targeted nanoparticle to PD-1-expressing T cells results in targeted delivery of the immunostimulatory drug, increased CD8+ T cell tumor infiltration, and increased granzyme B and IFNɣ production, thereby enhancing the T cell’s antitumor activity, unlike for non-targeted nanoparticles that did not bind to PD-1 expressing T cells. The claim limitation does not require or attribute the enhanced T cell antitumor activity to a special function of any of the antibodies, as Applicants appear to be implying in their arguments. The claims as currently constituted broadly encompass nanoparticles conjugated to the broad genus of PD-1, OX40 or CTLA-4 antibodies, none of which are required to have any agonistic or antagonistic functions, and all have the required function of simply binding the antigen.
	Contrary to arguments, the rejection of record provides clear reasons of motivation to modify the disclosure of Goldberg with the disclosure of Montler, and provides a reasonable expectation of success directly from the references, that Applicants have ignored and did not address. Applicants argued that Goldberg does not teach the specific combination of PD-1 and OX40 or TIGIT antibodies, however, Examiner reiterates that the rejection states Goldberg suggests utilizing two different antibodies that target the same immune cell population and suggest the targeting antibodies bind to known immune cell proteins PD-1, TIGIT and/or OX40. For example, see paragraphs
[11]:
In some embodiments, the target of the antibody fragment is selected from the group consisting of PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, VISTA, TIGIT, NRP1, TNFRSF25, OX40, GITR, and ICOS. 
[12]:
In some embodiments, the target of the antibody fragment is selected from the group consisting of PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, VISTA, TIGIT, NRP1, TNFRSF25, OX40, GITR, and ICOS. 
and [98]:
In some embodiments, the target of the antibody or fragment thereof is selected from the group consisting of PD-1, CD8, CD25, CD27, LAG-3, TIM-3, BTLA, VISTA, TIGIT, NRP1, TNFRSF25, OX40, GITR, and ICOS.

Goldberg directly suggests conjugating two different antibodies to the nanoparticle, for example see paragraph [100]:
In some embodiments, the antibody or fragment thereof targets CD8+ T-cells. In some embodiments, the antibody or fragment thereof targets PD-1+ T-cells. In some embodiments, PD-1+ T-cells represent a subset of T-cells that have become activated and then exhausted. In some embodiments, the subset of T-cells that have become activated are not later exhausted….In certain embodiments, the particle comprises two antibodies or fragments thereof. In some embodiments, an antibody or fragment thereof targets CD8. In some embodiments, a second antibody or fragment thereof targets PD-1. In some embodiments, one antibody or fragment thereof targets PD-1. In some embodiments, a second antibody or fragment thereof targets CD137. In some embodiments, a second antibody fragment targets GITR.

Claims:
1.	A particle comprising: a polymeric core containing a pharmaceutically active agent; and
an antibody fragment conjugated to the surface of the particle, wherein the antibody fragment targets an endogenous immune cell subset.
38. The particle of claim 1, wherein the antibody fragment comprises two antibodies, wherein one antibody targets CD8, and a second antibody targets PD-1.
39. The particle of claim 1, wherein the particle comprises two antibodies, wherein one antibody targets PD-1, and a second antibody targets GITR.
40. The particle of claim 1, wherein the particle comprises two antibodies, wherein one antibody targets PD-1, and a second antibody targets LAG-3 or TIM-3.
41. The particle of claim 1, wherein the antibody fragment targets a peripheral T-cell or a tumor-resident T-cell.
42. The particle of claim 1, wherein the antibody fragment targets an activated T-cell.


Therefore, Goldberg directly suggests combining different antibodies binding known immune cell proteins, which is an explicit teaching and motive that is derived from the cited reference and is not derived from hindsight reasoning. 
Montler provides motivation to select PD-1 and OX40 specifically from the list suggested Goldberg by teaching these proteins are known to be expressed on the same PD1+ T cell population. Montler demonstrates and confirms that PD-1, CTLA-4 and OX40 are all expressed by the same immune cell Treg TIL population, teaches antibodies targeting these proteins for treatment are known in the art, and suggests PD-1, CTLA-4 and OX40 can all be targeted therapeutically (p. 1, col. 1-2). Montler provides a reasonable expectation of success to use antibodies to PD-1 and OX40 for targeting in the nanoparticle of Goldberg by teaching the antibodies are well known, knowingly target the same PD1+ T cell population, and are already clinically administered. Thus, these antibodies are established by Montler as known antibodies that successfully bind and target PD-1 and OX40 (as well as CTLA-4) expressed by a population of PD1+ T cells. This is motivation and reasonable expectation of success provided directly by the cited references to select PD-1 and OX40 from the list suggested by Goldberg for targeting nanoparticles to PD1+ T cells, and is not hindsight reasoning.
Goldberg provides additional reasonable expectations of success to conjugate the two antibodies to the nanoparticle in order to deliver the nanoparticle immunomodulatory drugs that enhance T cell antitumor activity, induce T cell immune response, activate T cells and treat cancer. As stated in the rejection, (1) Goldberg et al demonstrate successfully making an organic nanoparticle drug carrier conjugated with PD-1 antibody and delivering the conjugate to PD-1+ TILs and stimulating immune responses; (2) Goldberg et al demonstrate successfully enhancing the T cell’s antitumor activity upon PD1+ T cells binding to the anti-PD-1 antibody-targeted nanoparticle delivering immunostimulatory agents.
Montler teaching the expression of these proteins on the same PD-1+ T cell population in the context of head and neck cancer does not teach away from or discourage the combined targeting of PD+1 T cells using known antibodies that target the known proteins on the same T cell population. Therefore, the arguments are not persuasive.
Contrary to arguments, Montler does not need to teach or suggest OX40, PD-1 and CTLA-4 antibodies should be conjugated to a nanoparticle or for delivery of therapy to tumor cells because Goldberg already provides this disclosure and suggestion.
Contrary to arguments, Goldberg does not need to demonstrate or discuss shortcomings of their invention in order to provide motivation to modify their nanoparticle. Goldberg provides motivation by directly suggesting conjugation of more than one immune cell targeting antibody to their nanoparticle in order to target a subpopulation of endogenous immune cells or T cells, and teach the known proteins the antibodies can bind. Applicant’s argument that Goldberg demonstrates success delivering immunomodulatory pharmaceutical agent with an anti-PD-1 antibody-targeted nanoparticle only further supports a reasonable expectation of success to do so with an additional antibody conjugated to the nanoparticle.
	Applicants have provided arguments against reasons of motivation and success that Examiner did not assert or present in the rejection. Applicants have argued there is no reason to combine the immunomodulatory PD-1, OX40 and/or CTLA-4 antibodies of Montler into the nanoparticle of Goldberg because Goldberg does not teach combining antibodies for the purpose of using their immunomodulatory properties. Applicants argue there is no reason to combine the therapeutic antibodies of Montler with the nanoparticle of Goldberg. Applicants are arguing limitations not recited in the claims and not argued by Examiner. There is no claim limitation requiring the nanoparticle antibodies to have immunomodulatory antagonistic or agonistic function, or independent therapeutic function. Examiner never argued that the motivation to select the antibodies of Montler and Goldberg was for their therapeutic functions. Further, the motivation of the cited combined references to arrive at a nanoparticle comprising two different antibodies conjugated to the surface targeting PD-1 and OX40, CTLA-4, or TIGIT does not need to be the same as Applicant’s motivation for arriving at the same nanoparticle and invention. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In the instant case, as stated in the rejection, Goldberg teach combining antibodies on the nanoparticle for the function of targeting a population of immune cells or PD1+ T cells in order to deliver an immunomodulatory drug to enhance T cell antitumor activity, induce T cell immune response, activate T cells, and treat cancer. The function of the antibodies in Goldberg is to bind the immune cell antigen and deliver the nanoparticle drug. Examiner did not present any arguments of motivation to select and combine antibodies because of their therapeutic functions, as argued by Applicants. Applicants have not persuasively argued that Goldberg and Montler do not provide motivation and reasonable expectation of success to select PD-1, OX40, CTLA-4 and/or TIGIT as immune cell targets using antibodies already known to successfully target and bind these immune cell proteins clinically. Applicants have not persuasively argued that the cited references do not provide a reasonable expectation of success to make and use a nanoparticle comprising two known antibodies selected from PD-1, OX40, CTLA-4 and/or TIGIT to target delivery of nanoparticles carrying immunomodulatory drugs.
Examiner suggests amending the claims to require limiting the genus of antibodies to antagonistic PD-1 antibodies, agonistic OX40 antibodies, antagonistic CTLA-4 antibodies, and antagonistic TIGIT antibodies. As Examiner has stated, and Applicants have recognized, Goldberg attributes the antitumor activity to the immunodulatory drugs, such as R848, delivered by antibody-conjugated nanoparticles binding T cells. Goldberg does not suggest limiting nanoparticle delivery to the use of antagonistic PD-1 antibodies, agonistic OX40 antibodies, antagonistic CTLA-4 antibodies, and antagonistic TIGIT antibodies that have immunomodulatory properties. The instant specification demonstrates that spatiotemporal co-delivery of antagonistic PD-1 antibodies and agonistic OX40 antibodies on the surface of a single nanoparticle results in better T cell stimulation than free delivery of the two antibodies. Applicant’s invention is based on the critical and required function of the anti-PD-1 antibody acting antagonistically and the anti-OX40 antibody acting agonistically to induce T cell activity.


5.	Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20, 25, and 26 above, and further in view of Stintzing (F1000Prime Reports, 2014, 6:108, internet pages 1-12).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, enhance T cell antitumor activity, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the method of treating cancer further comprising administering chemotherapy or radiation.
Stintzing teaches standard care of colorectal cancer as comprising chemotherapy and/or radiation and in combination with biological therapies (abstract; p. 4-7).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add chemotherapy and/or radiation treatment to the method of treating colorectal cancer taught by the combined references.  One would have been motivated to and have a reasonable expectation of success to given Stintzing teaches such therapeutic methods are standard and are combined with biological therapy.

6.	Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20, 25, and 26 above, and further in view of Werengowska-Ciecwierz et al (Advances in Condensed Matter Physics, 2015, p. 1-27); Shi et al (Journal of Materials Chemistry, 2009, 19:5485-5498); and Hassane et al (Bioconjugate Chem. 2006, 17:849-854).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, enhance T cell antitumor activity, activate T cells, and stimulate an immune response, as set forth above. Goldberg et al suggest chemically conjugating the antibodies to the organic nanoparticles (abstract; [29]).
The combined references do not teach the antibodies are conjugated to the organic particle by click chemistry.
Werengowska-Ciecwierz et al summarize known methods of bioconjugation of organic particles to ligands or antibodies, particularly for targeted cancer therapy (section 4). Werengowska-Ciecwierz et al summarize known and successful “click chemistry” methods for bioconjugation (parts (i)-(iv) and Schemes 5-11 on pages 10-12 and teach these reactions are characterized by high efficiency, stereospecificity, and harmless side products. 
Shi et al also summarize known methods of conjugation of ligands or antibodies to organic nanoparticles for therapeutic purposes and teach click chemistry by alkyne-azide reaction, wherein click chemistry provides high yields, is simple in product isolation, stereospecific, and compatible with organic and aqueous reaction conditions (section 4.5; Figure 12). 
Hassane et al teach conjugation of ligands to organic particles by click chemistry and teach it has the advantages of being highly regiospecific, chemoselective, and tolerant to a wide variety of other functional groups. It can also be performed almost quantitatively under mild conditions in aqueous buffers (p. 849, col. 2; abstract). Hassane et al demonstrate their efficient and convenient chemoselective conjugation method based on click chemistry for coupling ligands to liposomes (abstract; Scheme 1-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Goldberg et al suggest the antibodies can be chemically conjugated to the particle; (2) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach the advantages of click chemistry to conjugate ligands to organic particles include high efficiency, produces high yields, is simple in product isolation, stereospecific, harmless side products, and compatible with organic and aqueous reaction conditions; and (3) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach or demonstrate that bioconbjugation of ligands or antibodies to organic particles using click chemistry are known, successful, and well-established.
	

7.	Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20, 25, and 26 above, and further in view of Zander et al (2015, Cell Host & Microbe, 17:628-641); McGray et al (American Society of Gene & Cell Therapy, 2014, 22:206-218); and Moynihan et al (Nature Medicine, 2016, 22:1402-1410).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and OX40, conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, enhance T cell antitumor activity, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the PD-1 antibody is clone RMP1-14 or the OX40 antibody is clone OX86.
Zander et al teach commercially available antibody RMP1-14 to bind and target PD-1 and antibody OX86 to bind and target OX40, wherein both antibodies were purchased and commercially available from BioXCell (p. 640, col. 1).
McGray et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (p. 216, col. 2, top paragraph).
Moynihan et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (Online Methods under “Tumor inoculation and subcutaneous tumor therapy”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize PD-1 antibody RMP1-14 and/or OX40 antibody OX86 in the particle of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because they are commercially, readily available antibodies and are demonstrated successfully by Zander et al, McGray et al, and Moynihan et al to perform the function of targeting and binding PD-1 or OX40, as required by the combined references.


Response to Arguments for remaining rejections under 35 USC 103

8.	Applicants argue that Stintzing, Werengowska-Ciecwierz et al, Shi et al, Hassane et al, Zander, McGray, and Moynihan do not remedy the deficiencies of Goldberg and Montler.
	The arguments have been considered but are not persuasive because there are no deficiencies of Goldberg and Montler for the reasons set forth above. See Examiner’s suggestion for amendment in section 4 above.


9.	All other rejections recited in the Office Action mailed August 22, 2022 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642